Goodrich, P. J. (dissenting):
I dissent. The docket of the judgment still remains uncanceled. By the Code of Civil Procedure a judgment is not a lien on real estate until it is docketed, and when docketed, except as otherwise provided by law, continues to be a charge upon real estate for ten years. (§§ 1250, 1251.) Section 1256 provides that the court may order the docket of a judgment to be marked “ lien suspended upon appeal” where the judgment is appealed from and a sufficient undertaking given. In such case the lien of the judgment is suspended as against judgment creditors and purchasers and mortgagees *499in good faith. The reason is clear. Security has been given for the payment of the judgment if it shall be affirmed. But in the present case the cancellation of the lien on the docket was stayed, and this and the docket afforded constructive notice of the lien. At the sale notice was given of the judgment and the appeal, and this was actual notice to the purchaser of the judgment and of the appeal, and he was bound to take notice of the non-cancellation of the docket. (See Holmes v. Bush, 35 Hun, 637.) King v. Harris (34 N. Y. 330), cited in the per curiam opinion, does not seem to me to be authority for the respondent’s contention, as in that case the judgment had been “ vacated and wholly set aside ” and an entry of its vacatur made on the docket of the judgment by order of the court.
I think the order should be reversed.
Order affirmed, with ten dollars costs and disbursements.